 


109 HRES 192 IH: Expressing the sense of the House of Representatives encouraging the active engagement of Americans in world affairs and urging the Secretary of State to take the lead and coordinate with other governmental agencies and non-governmental organizations in creating an online database of international exchange programs and related opportunities.
U.S. House of Representatives
2005-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 192 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2005 
Mr. McGovern submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Expressing the sense of the House of Representatives encouraging the active engagement of Americans in world affairs and urging the Secretary of State to take the lead and coordinate with other governmental agencies and non-governmental organizations in creating an online database of international exchange programs and related opportunities. 
 
Whereas the United States needs to do a better job of building personal and institutional relationships with peoples and Nations around the world in order to combat the rise in anti-American sentiment that many polls and studies have reported; 
Whereas a broad bipartisan consensus in favor of strengthening United States public diplomacy emerged during 2003 in Congress and was expressed in various reports, including reports of the Council on Foreign Relations, the General Accounting Office, the Advisory Commission on Public Diplomacy, the Heritage Foundation, and the Advisory Group on Public Diplomacy for the Arab and Muslim World; 
Whereas, in July 2004, the National Commission on Terrorist Attacks Upon the United States released its final report on United States intelligence, which determined that [j]ust as we did in the Cold War, we need to defend our ideals abroad vigorously. America does stand up for its values . . . If the United States does not act aggressively to define itself in the Islamic World, the extremists will gladly do the job for us.; 
Whereas the National Intelligence Reform Act of 2004 declares the sense of Congress that the United States should commit to a long-term and significant investment in promoting people-to-people engagement with all levels of society in other countries; 
Whereas international exchange programs, which have assisted in extending American influence around the world by educating the world’s leaders, have suffered from a decline in funding and policy priority; 
Whereas, when students are instructed in their civic and community responsibilities during secondary education, the importance of their participation in global affairs should be underscored as well; 
Whereas the number of United States university-level students studying abroad in 2002–2003 was 174,629, representing just over 1 percent of United States students; 
Whereas 2/3 of United States students studying abroad study in Western Europe (18.2 percent in the United Kingdom alone), although 95 percent of the world population growth in the next 50 years is expected to occur outside of Western Europe; 
Whereas there are 29,953,000 retired workers in the United States as of December 2004, meaning that there are many older Americans who have the talent, maturity, and time to volunteer their services abroad; 
Whereas the average United States college graduate who has studied 1 of the less commonly taught languages reaches no more than an intermediate level of proficiency in the language, which is insufficient to meet national security requirements; and 
Whereas there are hundreds of well-established organizations in the United States that implement educational and professional exchanges, international volunteering, and related programs, and the efforts of those organizations could readily be expanded to reach out to more Americans: Now, therefore, be it 
 
 
1.Short titleThis resolution may be cited as the People-to-People Engagement in World Affairs Resolution. 
2.Sense of the House of RepresentativesIt is the sense of the House of Representatives that— 
(1)the Secretary of State should coordinate with implementing partners in creating an online database that provides information on how Americans can take advantage of— 
(A)international exchange programs of the Department of State, the Department of Education, and other Federal Government and non-government entities; 
(B)volunteer opportunities with organizations that assist refugees and immigrants in the United States; 
(C)opportunities to host international students and professionals in the United States; 
(D)sister-city organizations in the United States; 
(E)international fairs and cultural events in the United States; and 
(F)foreign language learning opportunities; 
(2)Americans should strive to become more engaged in international affairs and more aware of peoples and developments outside the United States; 
(3)Americans should seize 1 or more opportunities toward this end, by such means as— 
(A)participating in a professional or cultural exchange; 
(B)studying abroad; 
(C)volunteering abroad; 
(D)working with an immigrant or refugee group; 
(E)hosting a foreign student or professional; 
(F)participating in a sister-city program; and 
(G)learning a foreign language; and 
(4)Members of Congress should raise the importance of international engagement in the districts and States the Members represent. 
 
